Sixty years ago, our
predecessors, having adopted the United Nations
Charter, made sure that the United Nations
immediately got down to work. We need to act now
with the same urgency.
In the face of the profound challenges that
confront the world — some of long standing, some
new — our heads of State and Government last week
agreed on a far-reaching agenda for change. Although
the summit did not achieve all that we had hoped for, it
is still a major step forward.
It is now time for follow-up. On Saturday the
Secretary-General proposed an accountability pact. He
undertook to deliver on his obligations but said that
we, the Member States, must deliver on ours. That
requires real political leadership all round. I here
commit Ireland to playing its part.
The United Nations has no Member more loyal
than Ireland. But we realize that the United Nations
needs to change, just as the world around it has
changed. This has to be our focus over the next year.
And what we do affects not just us here in this Hall,
but billions of our fellow human beings.
For the first time in its history, the human race
has the capacity to end extreme poverty. The summit
has endorsed the Millennium Development Goals
(MDGs) as the benchmark of progress towards that
objective. Ireland will play its full part. Last week, my
Prime Minister committed Ireland to reaching the 0.7
target by 2012. By that year we will be spending up to
1.5 billion euros annually. Moreover, our aid will
remain completely untied and directed towards the
very poorest. Africa is, and will continue to be, the
primary focus of Ireland’s aid programme.
Over the past year, we have been tragically
reminded of human vulnerability in the face of natural
disasters. Their causes may be beyond our control, but
how we react is in our own hands. Ireland will place an
even stronger emphasis on emergency and
humanitarian relief. In particular, we are urgently
examining how we ourselves can improve our own
capacity to deliver effective civilian protection in such
cases.
Conflict resolution is a vital part of the United Nations
mission. It is not enough to end war. We must win the
peace. Without coherent peacebuilding strategies,
vulnerable countries may not escape the cycle of
17

violence. From the start, my country has been a leading
proponent of the Peacebuilding Commission. Now that
it has been agreed, let us work hard to get it up and
running by the beginning of 2006.
At the summit, there was agreement on the vital
principle that the international community should take
action to prevent genocide, war crimes, ethnic
cleansing and crimes against humanity when the
responsible Governments fail to do so. I hope and pray
that such eventualities will never again come to pass.
But if they do, we must act in a way which honours
that solemn commitment. We have failed grievously in
the past and must never do so again.
The summit has committed us to strengthening
the United Nations human rights machinery. I strongly
welcome the decision to double the budget of the
Office of the High Commissioner for Human Rights.
And the decision to establish a Human Rights Council
was very positive. Now the General Assembly must
move swiftly to flesh out the modalities and the
structure. It must be composed and operate in a way
which avoids the failings of the past. But the best
features of the Commission on Human Rights, such as
its engagement with civil society, must be retained.
Ireland particularly values the work of human rights
defenders in calling Governments to account, and that
must continue.
Once more, we meet in the shadow of terrorism.
So many recent and terrible acts remind us that no
country is immune, as Ireland knows from its own long
and bitter experiences. We should agree on the
comprehensive convention on combating terrorism
without delay during this session of the General
Assembly. And all existing specific conventions must
be fully implemented, and practical cooperation made
more effective.
The threat of terrorism requires a robust security
response. But that response must be intelligent,
calibrated and proportionate. It must respect human
rights, fundamental freedoms and the rule of law. And
although no cause can ever justify terrorism, the
political and social conditions within which it breeds
must also be addressed.
We cannot ignore the threat posed to our security
by weapons of mass destruction, including nuclear
weapons. Ireland was deeply disappointed at the failure
of the recent Review Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT). We were equally disappointed at the inability of
the summit to make any progress on that absolutely
vital issue. But we cannot afford to give up hope. The
logic in favour of the twin and mutually reinforcing
goals of nuclear disarmament and non-proliferation
remains compelling.
I welcome what appear to be positive
developments with regard to the Democratic People’s
Republic of Korea and salute the leadership of its
neighbours and the United States in the negotiating
process.
Under the NPT, countries have every right to
choose the option of civilian nuclear power. But it is
essential that they do so in full accordance with the
NPT and under the supervision of the International
Atomic Energy Agency (IAEA). International
confidence in their exclusively peaceful intent is also
vital and, where damaged, must be rebuilt in a clear
and fully verifiable way. With our other European
Union partners, Ireland fully supports the efforts of the
European Union three to achieve that outcome with
regard to Iran.
We must continue to reform the structures of the
United Nations. The need to align the Security Council
with today’s realities is widely acknowledged. This
remains an important piece of unfinished business. We
must fulfil our commitment to revitalize the Assembly.
And we need to take a serious look at how the
Economic and Social Council can better fulfil its role.
The Secretary-General has made clear his
commitment to delivering on management reform
within the Organization, as was requested by the
summit. Very substantial progress on this question
must be made during the present session.
I would now like to touch on a number of issues
of specific concern to Ireland.
In relation to the Middle East and Iraq, the
achievement of a lasting peace in the Middle East is of
great importance to the entire world. Here, too,
political will is the crucial ingredient. The initial
difficult phase of Israel’s disengagement from
settlements in Gaza has taken place peacefully. The
courage and the commitment of Prime Minister Sharon
and his Government have been commendable. Much,
however, remains to be done.
I welcome the determination of President Abbas
and his colleagues to take full advantage of the
18

opportunity presented by the withdrawal. They must,
with our help, maintain their efforts to ensure peace,
security and the rule of law. And disengagement will
truly be a success only if Gaza becomes economically
viable, with free trade and free movement. This is
clearly in Israel’s interests, as well as in those of the
Palestinians.
Disengagement is an important advance. It cannot
be the end, but rather a step towards the full
implementation of the Quartet’s road map. With the
support and the assistance of the international
community, both sides must press forward and renew
momentum towards a permanent peace. It is also vital
that, in particular in relation to the West Bank — as my
delegation has spelled out in detail on many
occasions — Israel desist completely from further steps
which could jeopardize the viability of a two-State
solution.
With respect to Iraq, the people of Iraq face
appalling challenges from terrorism. Despite that, they
have courageously taken steps towards the restoration
of full democracy and the control of their own destiny.
The final decision on the adoption of the draft
constitution now rests with the people themselves in
next month’s referendum. The international community
must do whatever it can to ensure that the vote takes
place in a democratic and peaceful way. We have seen
elsewhere that, no matter how difficult and imperfect
progress may be, with political will and the support of
the international community, it is possible to move
forward, away from conflict.
The elections yesterday in Afghanistan are a
further welcome milestone in its transition.
I also commend the excellent progress made in
Aceh. I am proud that Irish soldiers are among those
taking part in the monitoring mission run by the
European Union and the Association of Southeast
Asian Nations (ASEAN).
Sadly, in Burma-Myanmar, human rights and
democracy continue to be denied. That is most acutely
symbolized by the continued detention of the heroic
Aung San Suu Kyi. The cumulative length of her
detention now approaches ten years. Her ordeal is not
forgotten by the people of Ireland. I urge ASEAN, in
particular, to demonstrate effective regional leadership
and to heighten pressure on the regime to release her
and move along the path of reform.
As I said earlier, Ireland is particularly committed
to Africa. We contribute substantially to development
and conflict resolution, and we will continue to
increase that contribution. But external help can do
only so much. In the resolution of various political
crises affecting the continent, the key requirement is,
again, political leadership and vision.
We welcome the recent signing of the
Comprehensive Peace Agreement in the Sudan, which
must now be fully implemented. I am encouraged that,
despite the tragic and untimely death of Vice-President
Garang, both sides have reaffirmed their commitment
to the Agreement.
However, the situation in Darfur continues to be
deeply worrying. My Government fully supports the
African Union’s mission to improve security there. We
look forward to early progress in the International
Criminal Court investigation into human rights
violations. The Government of the Sudan and the
parties in Darfur must renew their efforts to conclude a
comprehensive peace agreement by December, and the
international community must continue to support
efforts led by the United Nations to provide
humanitarian assistance.
I welcome recent progress in the Great Lakes
region, in particular in Burundi, where the elected
representatives have shown generosity of spirit and
courage. I look forward to parallel progress in the
Democratic Republic of the Congo. Ireland will
contribute to support for the electoral process there.
But I am seriously concerned at the situation in
Zimbabwe. The downward spiral, which, above all,
hurts the ordinary people of that nation, must be
reversed. The Zimbabwean Government should start by
accepting the recommendations of the Secretary
General’s Special Envoy.
Turning to a topic closer to home, in the Northern
Ireland peace process it is also time for renewed
leadership. There is a real prospect of the full
implementation of the Good Friday Agreement —
which was put together in 1998 and voted by the
people of Ireland — and the sustained operation of its
institutions. The British and Irish Governments are
partners in that endeavour, and we look for others to
join us in delivering their promises.
The Irish Republican Army took a major and
courageous step forward in July. We now expect early
19

movement to deliver fully, in a verified and convincing
way, on its commitment to decommissioning. There is
no room for fudge and, equally, no room for any
continuation of paramilitarism or criminality. Sinn Fein
should also show leadership in moving to support the
Police Service of Northern Ireland and to take their
place in the governance of policing. The Police Service
is showing professionalism, courage and even-
handedness. The completion of the policing project
would represent a profound move towards peace and
political stability, and I call upon Sinn Fein, in
particular, to take the hard decisions needed.
Equally, leadership is needed from within the
Unionist community. When the IRA’s commitments are
fully delivered and verified, then the way will be clear
for renewed political discussions by all parties on the
reactivation of the Northern Ireland institutions. The
Unionist parties say they are prepared to share power,
when it is clear that the threat of violence has been
removed once and for all. It should soon be time for
them to demonstrate that good faith.
I also look to the Unionist community to show
determination in condemning and doing all it can to
discourage the continuation of the appalling
lawlessness, which has in recent times so badly
affected both loyalist communities and their vulnerable
nationalist neighbours. The need for political
leadership is so urgent precisely because the prospect
of decisive progress is so real and so alluring.
Following the summit, we have a collective
responsibility to grasp the opportunity to reinvigorate
the United Nations. If we fail, our peoples today and in
the future will not judge us kindly.
Ireland gives its full backing to the Secretary-
General’s proposals for change. I personally was
honoured to act as one of his envoys, because, like
him, we recognized that the United Nations was at a
fork in the road. At the summit, we chose to start down
the right track, but there is a long way to travel. I
pledge again that over the year ahead Ireland will
remain at the forefront of the drive for reform and
renewal.